Title: To Thomas Jefferson from John Cartwright, 29 February 1824
From: Cartwright, John
To: Jefferson, Thomas


Sir
London
29th February 1824
Books, which in the service of virtue, breathe a vital spirit, must be supposed ambitious of appearing where kindred spirits associate. As such, the Writer hopes that the work entitled “The English Constitution Produced and Illustrated,” may be found not unworthy of acceptance by a Seminary of Science where “Government” is a prominent study.In this hope he subscribes himself your fellow labourer and friendJohn Cartwright